Citation Nr: 9930847	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was last before the Board in July 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO continued to 
deny the benefit sought on appeal in a Supplemental Statement 
of the Case mailed to the appellant in March 1999.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death, in June 1995, 
was a cerebellar stroke; renal insufficiency and major 
depression with melancholia were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause thereof. 

2.  During the veteran's lifetime, service connection was in 
effect for manic depressive psychosis, depressive state, in 
fair remission with minimal medication.

3.  Cerebrovascular accident and renal failure were, in each 
instance, first shown many years after the veteran's 
separation from service.  

4.  No condition implicated in the veteran's death is shown 
to be due to the veteran's use of tobacco during service.

CONCLUSIONS OF LAW

1.  Cerebrovascular accident and renal failure were neither 
incurred in or aggravated by service, nor may renal failure 
be presumed to have been so incurred, nor was either 
cerebrovascular accident or renal failure proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.310 (1999).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

I.  Cause of Death other than due to Nicotine Dependence

The official death certificate reflects that the immediate 
cause of the veteran's death, in June 1995, was a cerebellar 
stroke; renal insufficiency and major depression with 
melancholia were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause thereof. 

At the time of the veteran's death, service connection was in 
effect for manic depressive psychosis, depressive state, in 
fair remission with minimal medication.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Further, 
secondary service connection can be granted for disability 
which is either caused or chronically worsened by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  In addition, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The appellant asserts, as her principal contention, that the 
veteran's service-connected depression, inasmuch as it was 
listed on the death certificate as a significant condition 
contributing to death, must therefore be deemed to have been 
a factor in the veteran's fatal stroke, the immediate cause 
of his death.  In this regard, the earliest reference to a 
stroke is a "posterior fossa cerebrovascular accident" 
which the veteran is noted to have then "recently suffered" 
when he was admitted to a non-VA facility on June 6, 1995, a 
little more than two weeks prior to his death.  In a May 1997 
statement submitted by James L. Hunt, M.D., by whom the 
veteran had been seen "for approximately four years prior to 
his death", the physician opined that the veteran's service-
connected depression "and it's associated psychological and 
physiological changes did impact and was a contributing 
factor to his death."  While the Board has carefully 
considered the foregoing statement by Dr. Hunt, it would 
respectfully point out, insofar as such consideration bears 
on this aspect of the appeal, that a "[c]contributory cause 
of death is inherently one not related to the principal 
cause."  38 C.F.R. § 3.312(c)(1).  Such regulation further 
specifies, in pertinent part, that "[i]t is not sufficient 
to show that [a contributory cause of death] casually shared 
in producing death, but rather it must be shown that there 
was a causal connection (italics added)". Id.  The clinical 
substance of Dr. Hunt's May 1997 statement (i.e., that 
impairment associable with the veteran's service-connected 
depression 'was a contributing factor' in his death) is to 
the wholly certain effect that such impairment was one of 
several factors that played a role in the veteran's death, 
that is, that it 'casually shared in producing death' as 
opposed to any notion that it caused the veteran's death.  
Such conclusion, indeed, obtains with all the more persuasion 
given a subsequently submitted statement, dated in September 
1997, wherein Dr. Hunt identifies several additional 
conditions, including heart disease and emphysema, which he 
infers played a role in bringing about the veteran's death 
(an October 1997 statement, addressed in greater detail 
below, from Umakant S. Doctor, M. D., is to the same effect).  
Since the May 1997 statement from Dr. Hunt ( read in 
conjunction with his September 1997 statement) is therefore 
to the effect that impairment related to the veteran's 
service-connected depression was merely one among several 
factors (presumably, whether or not included on the death 
certificate) that shared in bringing about the veteran's 
death, in contrast to any notion that such impairment caused 
death (as required by he above-quoted portion of 38 C.F.R. 
§ 3.312(c)(1)), the Board is constrained to conclude that the 
veteran's service-connected depression neither caused or 
contributed substantially or materially to the veteran's 
death.  Such conclusion, indeed, may obtain with even more 
persuasion inasmuch as the file also contains a report 
pertaining to treatment rendered the veteran in May 1995 by 
an unidentified non-VA physician (though apparently not Dr. 
Hunt) which reflects such physician's notation that the 
veteran's nonservice-related "pulmonary status at age 79 
would seem to be reasonably limiting of his life 
expectancy."  As to the lone other factor implicated in the 
veteran's death, i.e., renal insufficiency, the earliest 
evidence of record reflecting an assessment of the same is 
dated in the 1990's, which consideration precludes according 
presumptive service connection for renal disease.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In light of the reasoning advanced above, then, the Board is 
constrained to conclude that the preponderance of the 
evidence is against the appellant's appeal for service 
connection for the cause of the veteran's death, other than 
being due to nicotine dependence, and that, therefore, such 
aspect of her related claim is denied.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5107; 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312.   

II.  Cause of Death due to Nicotine Dependence

As an alternative to the above-cited contentions set forth 
above, the appellant avers that the veteran's death may have 
been occasioned by his history of smoking.  In this regard, 
she asserts that "his nicotine addiction began" while he 
was in service and indicates that such addiction precipitated 
a number of conditions, including emphysema and heart 
disease, which left the veteran with "deteriorat[ed] 
health" immediately preceding his death.  

Pursuant to O.G.C. Prec. 2-93 (January 13, 1993), service 
connection for disability or death may be established if the 
evidence demonstrates that the claimed disease resulted from 
tobacco use during service.  In making such determination, 
"the possible effect of smoking before or after military 
service must be taken into account". Id.  

Service medical evidence dated in September 1943 reflects 
that, as of that time, the veteran smoked "1 pack" of 
cigarettes per day.  The subsequent record is in conflict as 
to the overall duration of the veteran's history of smoking: 
A June 1995 statement from I. G. Kaps, M.D., indicates that 
the veteran had discontinued smoking some "25 years" 
earlier, i.e., in approximately 1970, while statements from 
Dr. Hunt and Dr. Doctor, dated in September 1997 and October 
1997, respectively, each reflect that the veteran had smoked 
for a total of "46 years" and that he had discontinued 
smoking "16 years prior to his death", i.e., in 
approximately 1979.  The latter two statements further 
reflect, collectively, that the veteran developed conditions 
including heart disease and emphysema due "to his tobacco 
use".  The statement from Dr. Doctor, in addition, indicated 
that it reflected his "opinion with respect to [the 
veteran's] death and [the] probable cause [thereof]".  

In considering this aspect of the appeal, i.e., service 
connection for the cause of the veteran's death due to 
nicotine dependence, the Board is constrained to observe, in 
the first instance, that none of the conditions cited by Drs. 
Hunt and Doctor (i.e., atherosclerotic heart disease, chronic 
obstructive lung/pulmonary disease, and/with emphysema) as 
being traceable to the veteran's history of smoking is 
reflected on the death certificate as having played a role in 
the veteran's death.  In addition, even if any of these 
conditions had been so included or are otherwise advanced as 
non-officially listed factors in the veteran's death, related 
service connection based on nicotine dependence would still 
not be in order inasmuch as the cited clinical attribution 
(i.e., 'to [the veteran's] tobacco use') is presumably, given 
the 46-year total duration over which the veteran smoked 
mentioned by each physician, in consideration of the 
veteran's at least several-decade history of smoking (of 
which the greater portion was, necessarily, subsequent to his 
period of service), in contradistinction to his tobacco use 
during service.  Under either foregoing rationale, then, 
service connection for the cause of the veteran's death, on 
the basis of being due to nicotine dependence, is, clearly, 
not warranted.  O.G.C. Prec. 2-93.

ORDER

Service connection for the cause of the veteran's death is 
denied.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

